DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3, 7, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 May 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 5,492,312) in view of Wulff et al. (US 5,632,361).
In Re claim 1, Carlson disclose a mount bush (fig. 3D), comprising: a tubular member (22e); a shaft (34e) with a coil (44e); a MR fluid (40e); a first chamber (see left side); a second chamber (see right side); a third chamber (see space adjacent g and 38e).  Carlson further disclose an embodiment with a permanent magnet (see figs. 3B and 3C), but fail disclose a permanent magnet associated with the same embodiment of mount bush which possesses the coil.
Wulff et al. teach that it was well known in the art to provide a MR damping device (1) with a coil (7) and permanent magnet (6) so as to provide a constant magnetic force to the MR fluid to provide some level of damping effort (bias flux) in the absence of a current through the coil in the event of a malfunction or failure (see Abstract).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mount bush of Carlson to include a permanent magnet, as taught by Wulff et al., simply to provide a bias flux damping effort when no current is provided to the coil.
In Re claim 4, see steel housing (22e) of Carlson; and magnetic poles (see figs. 3 and 4) of Wulff et al..
In Re claim 5, see annular permanent magnet (6) of Wulff et al.. 
In Re claim 6, see elastic members (24e) of Carlson.
In Re claim 8, see permanent magnet (6) of Wulff et al..


Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657